 
Recording Requested by:
               
 
WHEN RECORDED MAIL TO:
                                                   

 
Affirmation Statement:
 
The undersigned hereby affirm that this document does not contain the personal
information of any person or persons.


 
THIS ROYALTY DEED (“Deed”) is made and entered into this 24th day of May, 2012,
by and between Arthur Leger, an individual (“Leger”), whose address is 2338
Sunrise Drive, Reno, Nevada 89509, and Pershing Royalty Company, a Delaware
corporation (“Pershing Royalty”), whose address is 1656 Cole Blvd., Building 6,
Suite 210, Lakewood, Colorado 80401.
 
RECITALS
 
A.           Leger is the sole owner of those certain unpatented mining claims
located in Lander County, Nevada, as more particularly described on Exhibit A
attached hereto and incorporated herein by reference (the “Claims”).
 
B.           Leger has agreed to grant to Pershing Royalty a one percent (1.0%)
net smelter returns production royalty on all minerals produced from the Claims
on the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Leger hereby grants, bargains, sells,
transfers, assigns and conveys to Pershing Royalty, its successors and assigns,
a non-participating, non-executive perpetual production royalty, as set forth in
Exhibit B attached hereto and incorporated herein by reference, of one percent
(1.0%) of the Net Smelter Returns (as defined in Exhibit B) from any and all
Valuable Minerals (as defined in Exhibit B) produced and sold from the Claims
(the “Production Royalty”).  The terms of payment of the Production Royalty and
other agreements of the parties pertaining to the Production Royalty are set
forth in Exhibit B.
 
 
 

--------------------------------------------------------------------------------

 
 
Leger acknowledges and represents to Pershing Royalty that (i) he has good title
to and is the sole owner of the Claims (subject to the paramount title of the
United States of America), the Claims are free and clear of any and all
encumbrances, the Claims were located, monumented and recorded with the
appropriate governmental agencies as required by law and have been continuously
maintained since location or relocation by the performance of assessment work or
timely payment of claim maintenance fees and filing/recording of evidentiary
documents as required by law, and he is not a party to any other agreements with
respect to any production royalties from the Claims; (ii) he has agreed to grant
to Pershing Royalty a payment of the Production Royalty in connection with the
transactions contemplated by that certain Agreement and Plan of Merger by and
among Valor Gold Corp., Valor Gold Acquisition Corp., Red Battle Corp., and
Pershing Gold Corporation dated as of May 22, 2012, (iii) that granting the
Production Royalty to Pershing Royalty is a condition to the closing of such
transactions that is required to be satisfied by Valor Gold Corp. and Valor Gold
Acquisition Corp.; and (iv) that he has received good, valuable and sufficient
consideration from Valor Gold Corp. or Valor Gold Acquisition Corp. for granting
the Production Royalty.
 
The parties intend that the Production Royalty granted by Leger in this Deed
shall be a covenant running with the Claims, and the parties agree that any
conveyance of all or any portion of the Claims shall not be effective unless it
includes an express covenant by the transferee to recognize and pay the
Production Royalty.  The parties agree that Pershing Royalty may record this
Deed in the official records of Lander County, Nevada.
 
TO HAVE AND TO HOLD the Production Royalty unto Pershing Royalty, its successors
and assigns forever.
 
[remainder of this page intentionally blank]
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Royalty Deed as of the date
first set forth above.
 
 

 
Arthur Leger, an individual
         
 
By: 
             
Pershing Royalty, a Delaware corporation
           
By:
       
Name: Stephen D. Alfers
     
Title: President and Treasurer
 

 
 
[Signature Page to Royalty Deed]
 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF ____________   
)
     
) ss.
   
COUNTY OF __________   
)
   

 
The foregoing instrument was acknowledged before me on this _______ day of May,
2012, by Arthur Leger.
 
Witness my hand and official seal.
 
_______________________________
 
Notary Public
 
My Commission expires:
 
_______________________________
 
[SEAL]
 
STATE OF ____________   
)
     
) ss.
   
COUNTY OF __________   
)
   

 
The foregoing instrument was acknowledged before me on this _______ day of May,
2012, by ______________________, as _____________________ of Pershing Royalty, a
Delaware corporation.
 
Witness my hand and official seal.
 
_______________________________
 
Notary Public
 
My Commission expires:
 
_______________________________
 
[SEAL]
 
 
[Notary Page to Royalty Deed]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TO ROYALTY DEED
BETWEEN ARTHUR LEGER AND PERSHING ROYALTY
 
DATED MAY 22, 2012
 
CLAIMS
 
The following unpatented lode mining claims in Sections _____, Township ______,
Range ________, Lander County, Nevada:



   
COUNTY RECORDING INFORMATION
CLAIM NAME
BLM SERIAL NO. (NMC)
BOOK
PAGE
DOC. NO.
LS#l
863271
526
498
230790
LS#2
863272
526
499
230791
LS#3
863273
526
500
230792
LS#4
863274
526
501
230793
LS#5
863275
526
502
230794
LS#6
863276
526
503
230795
LS#7
863277
526
504
230796
LS#8
863278
526
505
230797
LS#9
863279
526
506
230798
LS#11
863280
526
507
230799
LS#13
863281
526
508
230800
LS#15
863282
526
509
230801
LS#17
863283
526
510
230802
LS#19
863284
526
511
230803
LS#20
863285
526
512
230804
LS#21
863286
526
513
230805
LS#22
863287
526
514
230806
LS#23
863288
526
515
230807
LS#24
863289
526
516
230808
LS#25
863290
526
517
230809
LS#26
863291
526
518
230810
LS#27
863292
526
519
230811
LS#28
863293
526
520
230812
LS#29
863294
526
521
230813
LS#30
863295
526
522
230814
LS#31
863296
526
523
230815
LS#32
863297
526
524
230816
LS#33
863298
526
525
230817
LS#34
863299
526
526
230818
LS#36
863300
526
527
230819
LS#38
863301
526
528
230820

 
 
A-1

--------------------------------------------------------------------------------

 
 

   
COUNTY RECORDING INFORMATION
CLAIM NAME
BLM SERIAL NO. (NMC)
BOOK
PAGE
DOC. NO.
LS#40
863302
526
529
230821
LS#42
863303
526
530
230822
LS#44
863304
526
531
230823
LS#45
863305
526
532
230824
LS#46
863306
526
533
230825
LS#47
863307
526
534
230826
LS#48
863308
526
535
230827
LS#49
863309
526
536
230828
LS#50
863310
526
537
230829
LS#51
863311
526
538
230830
LS#52
863312
526
539
230831
LS#53
863313
526
540
230832
LS#54
863314
526
541
230833
LS#55
863315
526
542
230834
LS#56
863316
526
543
230835
LS#57
863317
526
544
230836
LS#58
863318
526
545
230837
LS#59
863319
526
546
230838
LS#60
863320
526
547
230839
LS#61
863321
526
548
230840
LS#62
863322
526
549
230841
LS#63
863323
526
550
230842
LS#64
863324
526
551
230843
LS#65
863325
526
552
230844
LS#66
863326
526
553
230845
LS#67
863327
526
554
230846
LS#68
863328
526
555
230847
LS#69
863329
526
556
230848
LS#70
863330
526
557
230849
LS#71
863331
526
558
230850
LS#72
863332
526
559
230851
LS#81
863333
526
560
230852
LS#82
863334
526
561
230853
LS#83
863335
526
562
230854
LS#84
863336
526
563
230855
LS#103
863337
526
564
230856
LS#104
863338
526
565
230857
LS#105
863339
526
566
230858
LS#106
863340
526
567
230859
LS#107
863341
526
568
230860
LS#108
863342
526
569
230861
LS#109
863343
526
570
230862
LS#110
863344
526
571
230863

 
 
A-2

--------------------------------------------------------------------------------

 
 

   
COUNTY RECORDING INFORMATION
CLAIM NAME
BLM SERIAL NO. (NMC)
BOOK
PAGE
DOC. NO.
LS#111
863345
526
572
230864
LS#112
863346
526
573
230865
LS#113
863347
526
574
230866
LS#118
863348
526
575
230867
LS#119
863349
526
576
230868
LS#120
863350
526
577
230869
LS#200
892631
540
158
236815
LS#201
892632
540
159
236816
LS#202
892633
540
160
236817
LS#203
892634
540
161
236818
LS#204
892635
540
162
236819
LS#205
892636
540
163
236820
LS#206
892637
540
164
236821
LS#207
892638
540
165
236822
LS#208
892639
540
166
236823
LS#209
892640
540
167
236824
LS#211
892641
540
168
236825
LS#215
892642
540
169
236826
LS#216
892643
540
170
236827
LS#217
892644
540
171
236828
LS#218
892645
540
172
236829
LS#219
892646
540
173
236830
LS#220
892647
540
174
236831
LS#222
892648
540
175
236832
LS#223
892649
540
176
236833
LS#210
915264
550
1
239991
LS#212
915265
550
2
239992
LS#213
915266
550
3
239993
LS#214
915267
550
4
239994
LS#224
915268
550
5
239995
LS#224A
915269
550
6
239996
LS#225
915270
550
7
239997
LS#225A
915271
550
8
239998
LS#226
915272
550
9
239999
LS#227
915273
550
10
240000
LS#228
915274
550
11
240001
LS#229
915275
550
12
240002
LS#230
915276
550
13
240003
LS#231
915277
550
14
240004
LS#251
915278
550
15
240005
LS#252
915279
550
16
240006
LS#253
915280
550
17
240007
LS#254
915281
550
18
240008·

 
 
A-3

--------------------------------------------------------------------------------

 
 

   
COUNTY RECORDING INFORMATION
CLAIM NAME
BLM SERIAL NO. (NMC)
BOOK
PAGE
DOC. NO.
LS#255
915282
550
19
240009
LS#256
915283
550
20
240010
LS#257
915284
550
21
240011
LS#258
915285
550
22
240012
LS#259
915286
550
23
240013
LS#260
915287
550
24
240014
LS#261
915288
550
25
240015
LS#262
915289
550
26
240016
LS#263
915290
550
27
240017
LS#264
915291
550
28
240018
LS#265
915292
550
29
240019
LS#266
915293
550
30
240020
LS#267
915294
550
31
240021
LS#268
915295
550
32
240022
LS#269
915296
550
33
240023
LS#270
915297
550
34
240024
LS#271
915298
550
35
240025
LS#272
915299
550
36
240026
LS#273
915300
550
37
240027
LS#274
915301
550
38
240028
LS#275
915302
550
39
240029
LS#276
915303
550
40
240030
LS#277
915304
550
41
240031
LS#278
915305
550
42
240032
LS#279
915306
550
43
240033
LS#280
915307
550
44
240034
LS#281
915308
550
45
240035
LS#282
915309
550
46
240036
LS#283
915310
550
47
240037
LS#284
915311
550
48
240038
LS#285
915312
550
49
240039
LS#286
915313
550
50
240040
LS#287
915314
550
51
240041
LS#288
915315
550
52
240042
LS#289
915316
550
53
240043
LS#290
915317
550
54
240044
LS#291
915318
550
55
240045
LS#292
915319
550
56
240046
LS#293
915320
550
57
240047
LS#294
915321
550
58
240048
LS#297
915322
550
59
240049
LS#298
915323
550
60
240050
LS#299
915324
550
61
240051

 
 
A-4

--------------------------------------------------------------------------------

 
 

   
COUNTY RECORDING INFORMATION
CLAIM NAME
BLM SERIAL NO. (NMC)
BOOK
PAGE
DOC. NO.
LS#299A
915325
550
62
240052
LS#314
915326
550
63
240053
LS#315
915327
550
64
240054
LS#316
915328
550
65
240055
LS#317
915329
550
66
240056
LS#318
915330
550
67
240057
LS#319
915331
550
68
240058
LS#320
915332
550
69
240059
LS#321
915333
550
70
240060
LS#322
915334
550
71
240061
LS#323
915335
550
72
240062
LS#324
915336
550
73
240063
LS#325
915337
550
74
240064
LS#326
915338
550
75
240065
LS#327
915339
550
76
240066
LS#341
915340
550
77
240067
LS#342
915341
550
78
240068
LS#343
915342
550
79
240069
LS#344
915343
550
80
240070
LS#345
915344
550
81
240071
LS#346
915345
550
82
240072
LS#347
915346
550
83
240073
LS#348
915347
550
84
240074
LS#349
915348
550
85
240075
LS#350
915349
550
86
240076
LS#351
915350
550
87
240077
LS#352
915351
550
88
240078
LS#361
915352
550
89
240079
LS#362
915353
550
90
240080
LS#363
915354
550
91
240081
LS#364
915355
550
92
240082
LS#365
915356
550
93
240083
LS#366
915357
550
94
240084
LS#367
915358
550
95
240085
LS#368
915359
550
96
240086
LS#369
915360
550
97
240087
LS#370
915361
550
98
240088
LS#371
915362
550
99
240089
LS#372
915363
550
100
240090
LS#414
915364
550
101
240091
LS#415
915365
550
102
240092
LS#416
915366
550
103
240093
LS#417
915367
550
104
240094

 
 
A-5

--------------------------------------------------------------------------------

 
 

   
COUNTY RECORDING INFORMATION
CLAIM NAME
BLM SERIAL NO. (NMC)
BOOK
PAGE
DOC. NO.
LS#418
915368
550
105
240095
LS#419
915369
550
106
240096
LS#420
915370
550
107
240097
LS#421
915371
550
108
240098
LS#422
915372
550
109
240099
LS#423
915373
550
110
240100
LS#424
915374
550
111
240101
LS#425
915375
550
112
240102
LS#426
915376
550
113
240103
LS#427
915377
550
114
240104
LS#221
930878
559
37
243420
LS#222A
930879
559
38
243421
LS#223A
930880
559
39
243422
LS#121
953638
572
603
247529
LS#122
953639
572
604
247530
LS#123
953640
572
605
247531
LS#124
953641
572
606
247532
LS#125
953642
572
607
247533
LS#126
953643
572
608
247534
LS#127
953644
572
609
247535
LS#128
953645
572
610
247536
LS#129
953646
572
611
247537
LS#130
953647
572
612
247538
LS#131
953648
572
613
247539
LS#132
953649
572
614
247540
LS#133
953650
572
615
247541
LS#134
953651
572
616
247542
LS#135
953652
572
617
247543
LS#136
953653
572
618
247544
LS#137
953654
572
619
247545
LS#138
953655
572
620
247546
LS#139
953656
572
621
247547
LS#140
953657
572
622
247548
LS#141
953658
572
623
247549
LS#142
953659
572
624
247550
LS#143
953660
572
625
247551
LS#144
953661
572
626
247552
LS#145
953662
572
627
247553
LS#146
953663
572
628
247554
LS#147
953664
572
629
247555
LS#148
953665
572
630
247556
LS#149
953666
572
631
247557
LS#150
953667
572
632
247558

 
 
A-6

--------------------------------------------------------------------------------

 
 

   
COUNTY RECORDING INFORMATION
CLAIM NAME
BLM SERIAL NO. (NMC)
BOOK
PAGE
DOC. NO.
LS#151
953668
572
633
247559
LS#152
953669
572
634
247560
LS#153
953670
572
635
247561
LS#154
953671
572
636
247562
LS#155
953672
572
637
247563
LS#156
953673
572
638
247564
LS#328
953674
572
639
247565
LS#329
953675
572
640
247566
LS#330
953676
572
641
247567
LS#331
953677
572
642
247568
LS#332
953678
572
643
247569
LS#333
953679
572
644
247570
LS#334
953680
572
645
247571
LS#335
953681
572
646
247572
LS#336
953682
572
647
247573
LS#337
953683
572
648
247574
LS#338
953684
572
649
247575
LS#339
953685
572
650
247576
LS#340
953686
572
651
247577
LS#428
953687
572
652
247578
LS#429
953688
572
653
247579
LS#430
953689
572
654
247580
LS#431
953690
572
655
247581
LS#432
1046904
623
0705
0261268
LS#433
1046905
623
0706
0261269
LS#434
1046906
623
0707
0261270
LS#435
1046907
623
0708
0261271
LS#436
1046908
623
0709
0261272
LS#437
1046909
623
0710
0261273
LS#438
1046910
623
0711
0261274
LS#439
1046911
623
0712
0261275
LS#440
1046912
623
0713
0261276
LS#441
1046913
623
0714
0261277
LS#442
1046914
623
0715
0261278
LS#443
1046915
623
0716
0261279
LS#444
1046916
623
0717
0261280
LS#445
1046917
624
0718
0261281
NBAM #1
0948649
0571
0412
 
NBAM #2
0948650
0571
0413
 
NBAM #3
0948651
0571
0414
 
NBAM #4
0948652
0571
0415
 
NBAM #5
0948653
0571
0416
 
NBAM #6
0948654
0571
0417
 

 
 
A-7

--------------------------------------------------------------------------------

 
 

   
COUNTY RECORDING INFORMATION
CLAIM NAME
BLM SERIAL NO. (NMC)
BOOK
PAGE
DOC. NO.
NBAM #7
0948655
0571
0418
 
NBAM #8
0948656
0571
0419
 
NBAM #9
0948657
0571
0420
 
NBAM #10
0948658
0571
0421
 
NBAM #11
0948659
0571
0422
 
NBAM #12
0948660
0571
0423
 
NBAM #13
0948661
0571
0424
 
NBAM #14
0948662
0571
0425
 
NBAM #15
0948663
0571
0426
 
NBAM #16
0948664
0571
0427
 
NBAM #17
0948665
0571
0428
 
NBAM #18
0948666
0571
0429
 
NBAM #19
0863178
0526
0597
 
NBAM #20
0863179
0526
0598
 
NBAM #21
0863180
0526
0599
 
NBAM #22
0863181
0526
0600
 
NBAM #23
0863182
0526
0601
 
NBAM #24
0863183
0526
0602
 
NBAM #25
0863184
0526
0603
 
NBAM #26
0863185
0526
0604
 
NBAM #27
0863186
0526
0605
 
NBAM #28
0863187
0526
0606
 
NBAM #29
0863188
0526
0607
 
NBAM #30
0863189
0526
0608
 
NBAM #31
0942977
0568
0142
 
NBAM #32
0942978
0568
0143
 
NBAM #33
0942979
0568
0144
 
NBAM #34
0942980
0568
0145
 
NBAM #35
0942981
0568
0146
 
NBAM #36
0942982
0568
0147
 

 
 
A-8

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
TO ROYALTY DEED
BETWEEN ARTHUR LEGER AND PERSHING ROYALTY
DATED MAY 22, 2012
 
PRODUCTION ROYALTY
 
Payor shall pay to Royalty Holder a non-participating, non-executory perpetual
royalty (the “Production Royalty”) of one percent (1.0%) of the Net Smelter
Returns from all Valuable Minerals mined and removed from the Claims and sold or
deemed to have been sold by or for Payor, on the following terms and conditions:
 
(a)           As used herein, “Payor” means the person or entity obligated to
pay the Production Royalty to the Royalty Holder, who initially shall be Leger,
and shall include all of Payor’s successors-in-interest who acquire an ownership
interest in all or any portion of the Claims or to whom Payor assigns the
obligation to pay the Production Royalty, including, without limitation, any
lessee of the Claims.
 
(b)           As used herein, “Royalty Holder” means the person or entity
entitled to receive the Production Royalty, which initially shall be Pershing
Royalty, and shall include all of the Royalty Holder’s successors-in-interest,
including without limitation assignees, partners, joint venture partners,
lessees and, when applicable, mortgagees and affiliated companies having an
interest in the Production Royalty.
 
(c)           As used herein, “Net Smelter Returns” means the Gross Returns from
the Valuable Minerals, less all Allowable Deductions.
 
(d)           As used herein, “Gross Returns” has the following meanings for the
following categories of the Valuable Minerals:
 
(i)           If refined gold that meets or exceeds the generally accepted
commercial standards for refined gold is produced by an independent third-party
refinery from ores mined from the Claims, for purposes of determining the
Production Royalty, the refined gold shall be deemed to have been sold in the
calendar month in which it was produced at the Monthly Average Gold Price for
that month.  The Gross Returns from such deemed sales shall be determined by
multiplying Gold Production during the month by the Monthly Average Gold
Price.  As used herein, “Gold Production” means the quantity of refined gold
that is outturned to Payor’s account by the refinery during the calendar month
on either a provisional or final settlement basis.  If outturn of refined gold
is made by the refinery on a provisional basis, the Gross Returns shall be based
upon the amount of such provisional settlement, but shall be adjusted in
subsequent statements to account for the amount of refined metal established by
final settlement by the refinery. As used herein, “Monthly Average Gold Price”
means the average London Bullion Market Association P.M. Gold Fix, calculated by
dividing the sum of all such prices reported for the month by the number of days
for which such prices were reported.  If the London Bullion Market Association
P.M. Gold Fix ceases to be published, the Monthly Average Gold Price shall be
determined by reference to prices for refined gold for immediate delivery in the
most nearly comparable established market selected by Payor as such prices are
published in “Metals Week” or a similar publication.
 
 
B-1

--------------------------------------------------------------------------------

 
 
(ii)           If refined silver that meets or exceeds the generally accepted
commercial standards for refined silver is produced by an independent
third-party refinery from ore mined from the Claims, for purposes of determining
the Production Royalty, the refined silver shall be deemed to have been sold in
the calendar month in which it was produced at the Monthly Average Silver Price
for that month.  The Gross Returns from such deemed sales shall be determined by
multiplying Silver Production during the calendar month by the Monthly Average
Silver Price.  As used herein, “Silver Production” shall mean the quantity of
refined silver that is outturned to Payor’s account by the refinery during the
calendar month on either a provisional or final settlement basis.  If outturn of
refined silver is made by the refinery on a provisional basis, the Gross Returns
shall be based upon the amount of such provisional settlement, but shall be
adjusted in subsequent statements to account for the amount of refined metal
established by final settlement by the refinery.  As used herein, “Monthly
Average Silver Price” shall mean the average New York Silver Price as published
daily by Handy & Harman, calculated by dividing the sum of all such prices
reported for the calendar month by the number of days for which such prices were
reported.  If the Handy & Harman quotation ceases to be published, the Monthly
Average Silver Price shall be determined by reference to prices for refined
silver for immediate delivery in the most nearly comparable established market
selected by Payor as published in “Metals Week” or a similar publication.
 
(iii)           If refined metals (other than refined gold and refined silver),
doré or concentrates are produced from ores mined from the Claims or ores from
the Claims and sold, the Gross Returns for such refined metals shall be the
proceeds actually received by Payor from their sale.  If such sales are to an
affiliated party of Payor, the refined metals, doré, concentrates or ore shall
be deemed, solely for the purpose of computing Gross Returns, to have been sold
at prices and on terms no less favorable to Payor than those which would have
been received under similar circumstances from an unaffiliated third party.
 
(iv)           Gross Returns shall also include all insurance proceeds received
by Payor for the loss of any Valuable Minerals.
 
(e)           As used herein, “Allowable Deductions” means the following costs,
charges, and expenses incurred by Payor:
 
(i)           If Payor sells refined gold or refined silver:
 
(A)           all costs, charges and expenses for smelting and refining doré or
concentrates to produce the refined gold or refined silver (including handling,
processing, and provisional settlement fees, sampling, assaying costs, umpire
charges and penalties); and
 
 
B-2

--------------------------------------------------------------------------------

 
 
(B)           all costs, charges, and expenses for transportation of the doré or
concentrates from the Claims to the refinery or smelter and then to the place of
sale (including freight, insurance, security, transaction taxes, handling, port,
demurrage, delay, and forwarding expenses incurred by reason of or in the course
of such transportation).
 
(ii)           If Payor sells refined metals (other than refined gold or refined
silver), doré, concentrate or ores:
 
(A)           all costs, charges, and expenses for (i) beneficiation, processing
or treatment of such materials at any plant or facility more than five (5) miles
from the exterior boundary of the Claims and (ii) smelting or refining to
produce a refined metal (including handling, processing, and provisional
settlement fees, sampling, assaying and representation costs, penalties, and
other processor deductions); and
 
(B)           all costs, charges, and expenses for transportation of ores,
minerals, doré, concentrates or other products from the Claims (i) to the place
of sale, and (ii) if such ores, materials are beneficiated, processed, treated,
smelted or refined at any plant or facility more than five (5) miles from the
exterior boundary of the Claims, to such plant or facility and then to the place
of sale (including freight, insurance, security, transaction taxes, handling,
port, demurrage, delay, and forwarding expenses incurred by reason of or in the
course of such transportation).
 
(iii)           All sales, use, severance, and ad valorem taxes and any other
tax or governmental levy or fee on or measured by mineral production from the
Claims (other than taxes based on income); provided, however, that each of Payor
and Royalty Holder shall bear and be responsible for its proportionate share of
Nevada net proceeds taxes, and Payor’s share of the same shall not be deducted
from Gross Returns.
 
(f)           As used herein, “Valuable Minerals” means any and all ores,
metals, minerals, and other materials, of whatever kind and nature, howsoever
characterized or defined, that are in, on, under or upon the surface or
subsurface of the Claims (or any part thereof), or derived from extralateral
rights associated with the Claims, and all doré, concentrates, by-products,
co-products and other mineral products, metals or minerals which are derived
therefrom
 
(g)           Payor shall have the right to market and sell or refrain from
selling refined gold, refined silver and other Valuable Minerals from the Claims
in any manner it may elect, including the right to engage in forward sales,
future trading or commodity options trading, and other price hedging, price
protection, and speculative arrangements (“Trading Activities”) which may
involve the possible delivery of gold, silver or other mineral products from the
Claims.  With respect to Production Royalty payable on refined gold and refined
silver, Royalty Holder shall not be entitled to participate in the proceeds or
be obligated to share in any losses generated by Payor’s actual marketing or
sales practices or by its Trading Activities and no such profits or losses shall
be included in Gross Returns.
 
 
B-3

--------------------------------------------------------------------------------

 
 
(h)           The obligation to pay the Production Royalty shall accrue upon the
outturn of refined gold or silver meeting the requirements of the specified
standard to Payor’s account with a smelter or refiner or the sale of other
refined metals, doré, concentrates, ores or other mineral products, as the case
may be.  The Production Royalty shall become due and payable monthly on the last
day of each month following the last day of the calendar month in which the same
accrued.  Production Royalty payments shall be made by check or wire
transfer.  All payments shall be sent by registered or certified mail, return
receipt requested, to Royalty Holder at the address set forth in the Deed to
which this Exhibit B is attached, or by wire transfer to an account designated
by and in accordance with written instructions from Royalty Holder.  The date of
placing such payment in the United States mail by Payor, registered or certified
with return receipt requested, properly addressed, with postage prepaid, or the
date the wire transfer process is initiated, shall be the date of such
payment.  Payments of Production Royalty by Payor in the manner herein provided
shall discharge fully Payor’s obligation with respect to such payment, and Payor
shall have no duty to apportion or allocate any payment due to Royalty Holder,
its successors or assigns.
 
(i)           All payments of the Production Royalty shall be accompanied by a
statement showing in reasonable detail the quantities and grades of the refined
metals, doré, concentrates, ores or other mineral products produced and sold or
deemed sold by Payor in the preceding calendar month, the Monthly Average Gold
Price, the Monthly Average Silver Price, the proceeds of sale for other mineral
products on which Production Royalty is due, Allowable Deductions, and other
pertinent information in sufficient detail to explain the calculation of the
Production Royalty payment.
 
(j)           Royalty Holder, at its sole election and expense, shall have the
right, not more frequently than twice annually following the close of each
calendar year, to audit Payor’s books and records relating to payment of the
Production Royalty.  Any such audit shall be conducted during regular business
hours, at a mutually convenient time, and upon reasonable advance written notice
to Payor.  All payments of Production Royalty made in any calendar year shall be
considered final and in full satisfaction of all obligations of Payor with
respect thereto, unless Royalty Holder gives written notice describing and
setting forth a specific objection to the calculation thereof within twenty-four
(24) months following the close of that calendar year.  Payor shall account for
any agreed upon deficit or excess in the payment of Production Royalty made to
Royalty Holder by adjusting the next quarterly payment to account for such
deficit or excess.
 
(k)           Not later than March 1 following the end of each calendar year,
Payor shall provide Royalty Holder with an annual report of all activities and
operations conducted upon or with respect to the Claims during the preceding
calendar year.  Such annual report shall include estimates of proposed
expenditures upon, anticipated production from, and estimated remaining ore
resources/reserves within the Claims for the then current calendar
year.  Additionally, and within 30 days of the end of each calendar quarter,
Payor shall provide Royalty Holder with a summary of production and all related
activities on or with respect to the Claims during the calendar quarter just
ended, and access to all data and information pertaining thereto.
 
 
B-4

--------------------------------------------------------------------------------

 
 
(l)           Royalty Holder, or its agents or representatives, on not less than
three (3) business days’ notice to Payor, may enter upon the Claims for the
purpose of inspecting the Claims and all improvements and operations
thereon.  Royalty Holder, or its agents or representatives, shall enter the
Claims at Royalty Holder’s own risk and expense, and in compliance with Payor’s
normal safety procedures, and may not unreasonably hinder operations on or
pertaining to the Claims.
 
(m)           Royalty Holder shall not, without the express written consent of
Payor, which consent shall not be unreasonably withheld or delayed, disclose any
data or information concerning the operations conducted on the Claims or
obtained under this Deed which is not already in the public domain; provided,
however, that Royalty Holder may disclose data and information obtained under
this Deed without the consent of Payor: (i) if required for compliance with
applicable laws, rules, regulations or orders of any governmental agency or
stock exchange having jurisdiction over Royalty Holder or any of its parent or
affiliate entities; (ii) to any of Royalty Holder’s consultants or advisors;
(iii) to any third party to whom Royalty Holder, in good faith, is considering
selling or assigning any portion of the Production Royalty; or (iv) to a
prospective lender to whom an interest in Production Royalty payments to be made
to Royalty Holder hereunder is proposed to be granted as security, provided that
any such consultant, advisor or third party shall have agreed in writing to keep
such information confidentially in accordance with the provisions of this
paragraph (m).  Royalty Holder shall not issue any press release pertaining to
the Claims except upon giving Payor three (3) business days’ advance notice of
the contents thereof, and the opportunity to comment on the same.  Royalty
Holder shall not, without Payor’s consent, issue any press release that implies
or infers that Payor endorses or joins in Royalty Holder’s statements or
representations contained in any such press release.
 
(n)           All tailings, residues, waste rock, spoiled leach materials and
other materials (collectively “Materials”) resulting from Payor’s operations and
activities on the Claims shall be the sole property of Payor, but shall be
burdened by the obligation to pay the Production Royalty should the same be
processed or reprocessed, as the case may be, in the future and result in the
production of Valuable Minerals.
 
(o)           In the event any Production Royalty payment is not made with the
time provided in paragraph (h), unless within fifteen (15) days after the due
date of such payment Royalty Holder shall have received such payment, then Payor
shall pay interest on the delinquent payment at the rate of twelve percent (12%)
per annum which shall accrue from the day the delinquent payment was due to the
date of payment of the required Production Royalty payment and accrued interest.
 
(p)           Reasonable attorney fees and costs shall be paid to the prevailing
party by the other party in the event of disputes arising over payments of
Production Royalties.
 
 
B-5

--------------------------------------------------------------------------------

 
 
(q)           The Payor shall have the right to commingle, either underground,
at the surface, or at processing or other treatment facilities, Valuable
Minerals mined and removed from the Claims from which Valuable Minerals are to
be produced, with ore, concentrates, minerals and other material mined and
removed from other lands and properties; provided, however, that before any
Valuable Minerals produced from the Claims are commingled with Valuable Minerals
from other properties, the Payor shall calculate from representative samples of
ore produced from the Claims the average grade thereof and other measures as are
appropriate, and shall weigh (or calculate by volume) the material before
commingling.  In obtaining representative samples, calculating the average grade
of the ore and average recovery percentages, the Payor may use any procedures
accepted in the mining and metallurgical industry which it believes suitable for
the type of mining and processing activity being conducted and, in the absence
of fraud, its choice of such procedures shall be final and binding on the
Royalty Holder.  In addition, comparable procedures may be used by the Payor to
apportion among the commingled materials all penalty and other charges and
deductions, if any, imposed by the smelter, refiner, or purchaser of such
material.  Detailed records shall be kept by Payor showing measures, assays of
metal, commercial minerals, and other appropriate content and penalty
substances, and gross metal content of the Valuable Minerals.  From this
information, Payor shall determine the amount of Production Royalty due and
payable to Royalty Holder from Valuable Minerals produced from the Claims that
has been commingled with ore from other properties.  Following the expiration of
the period for objection described above in paragraph (j), and absent timely
objection, if any, made by Royalty Holder, Payor may dispose of the materials
and data required to be kept and produced by this paragraph.
 
(r)           All determinations with respect to:  (i) whether ore will be
beneficiated, processed or milled by Payor or sold in a raw state; (ii) the
methods of beneficiating, processing, milling or leaching any such ore; (iii)
the constituents to be recovered therefrom; and (iv) the purchasers to whom any
Valuable Minerals may be sold, shall be made by Payor in its sole and absolute
discretion.
 
(s)           The mineral content of all Valuable Minerals mined and removed
from the Claims (excluding ore leached in place) and the quantities of
constituents recovered by Payor shall be determined by Payor, or with respect to
Valuable Minerals which are sold, by the mill or smelter to which the Valuable
Minerals are sold, in accordance with standard sampling and analysis procedures,
and shall be weighted average based on the total amount of ore crushed and
sampled, or the constituents recovered, during an entire calendar quarter.
 
(t)           The Production Royalty shall attach to any amendments, relocations
or conversions of any of the Claims, or any real property interests which
replace the Claims which are created by amendments to or replacements of federal
or state mining laws.  The Production Royalty shall be a real property interest
that runs with the Claims and shall be a legal and binding obligation of the
Payor and its successors and assigns.  If Payor conveys, transfers, or assigns
all or any portion of its interest in the Claims (other than in connection with
a pledge of the Claims for financing purposes) it shall require the party or
parties acquiring such interest to assume in writing the obligation to pay the
Production Royalty in accordance with the terms hereof, and provide a copy of
the same to Royalty Holder.
 
 
B-6
 
 